10-3867-cv
    Zhao v. Time Inc.



                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 23rd day of November, two thousand eleven.

    PRESENT:
                ROSEMARY S. POOLER,
                BARRINGTON D. PARKER,
                RAYMOND J. LOHIER, JR.,
                      Circuit Judges.
    __________________________________________

    Guangyu Zhao,

                        Plaintiff-Appellant,

                               v.                                         10-3867-cv

    Time, Inc.,

                Defendant-Appellee.
    __________________________________________

    FOR APPELLANT:                     Guangyu Zhao, pro se, Beijing, China.


    FOR APPELLEE:                      Andrew B. Lachow, Time, Inc., New York, N.Y.


             Appeal from a judgment of the United States District Court for the Southern District of

    New York (Crotty, J.).
    UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND
DECREED that the judgment of the district court is AFFIRMED.

        Appellant Guangyu Zhao, proceeding pro se, appeals from the district court’s grant of
summary judgment to Time, Inc. (“Time”) in her employment discrimination action. We assume
the parties’ familiarity with the underlying facts, the procedural history of the case, and the
issues on appeal.

        We review an order granting summary judgment de novo. See Miller v. Wolpoff &
Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). In determining whether there are genuine
issues of material fact, we are “required to resolve all ambiguities and draw all permissible
factual inferences in favor of the party against whom summary judgment is sought.” Terry v.
Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotation marks omitted). However,
“conclusory statements or mere allegations [are] not sufficient to defeat a summary judgment
motion.” Davis v. State of N.Y., 316 F.3d 93, 100 (2d Cir. 2002).

        Having conducted an independent and de novo review of the record in light of these
principles, we affirm the district court’s judgment for substantially the same reasons stated by
the district court in its decision. In opposing Time’s motion for summary judgment, Zhao has
attempted to establish only that she was justified in engaging in the conduct for which Time
terminated her, not that she never engaged in such conduct. Even if we found her justifications
compelling, however, in a discrimination case, this Court is “decidedly not interested in the truth
of the allegations against [the] plaintiff,” because “the factual validity of the underlying
imputation against the employee is not at issue.” McPherson v. N.Y.C. Dep’t of Educ., 457 F.3d
211, 216 (2d Cir. 2006) (internal quotation marks omitted). We are concerned only with the
employer’s motivation. Id. Here, as the magistrate judge and district court correctly found,
Zhao has not produced evidence that would permit a rational trier of fact to conclude that her
termination was motivated by her gender, race, or national origin, such that Time’s proffered
performance-based reason for terminating her could be considered a pretext for discrimination.

        We have considered Zhao’s other arguments on appeal and have found them to be
without merit.

       Accordingly, the judgment of the district court is hereby AFFIRMED.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                 2